Citation Nr: 0336543	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo, including 
as secondary to residuals of perforated tympanic membrane of 
the left ear.  

2.  Entitlement to an initial compensable rating for 
residuals of perforated tympanic membrane of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active duty for training from January 19, 
1979, to April 28, 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  On a December 2002 Form 
9, the veteran indicated that he wanted to testify in 
Washington, D.C., before a member of the Board (alternatively 
referred to as a Veterans Law Judge).  This hearing was 
scheduled to take place on May 20, 2003, but the veteran 
(through his representative) canceled this hearing in a May 
2003 written memorandum.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.

In another May 2003 written brief presentation, the veteran's 
representative indicated that the veteran had moved from 
Florida to Maryland.  After confirming the veteran's current 
address, the claims file should be transferred (if necessary) 
to the appropriate RO.

In the report of a June 2000 VA ear examination, the examiner 
recommended that the veteran undergo an electronystagmogram 
for complete evaluation of his complaints of vertigo.  It is 
unclear whether the veteran actually underwent this 
procedure.  The RO should seek to confirm whether an 
electronystagmogram was, in fact, conducted (and if so, get 
the report of the procedure).

With regard to the claim for an initial compensable rating 
for residuals of a perforated left ear drum, an inextricably 
intertwined question is whether vertigo is such a residual.  
Although one of the questions before the examiner in June 
2000 involved the etiology of the veteran's vertigo, the 
claims file was not made available to the examiner in 
conjunction with the examination.  A new examination is 
therefore necessary to ensure that a VA physician can review 
the veteran's claims folder before opining as to the etiology 
of any vertigo.  

Moreover, the most recent VA audiologist test and ear 
examination were conducted in June 2000 (over three years 
ago).  By the time this case is returned to the Board 
following remand, the report of those evaluations will be, in 
the Board's judgment, too dated to be properly considered 
"contemporaneous" in order to evaluate the veteran's claim 
for an initial compensable rating.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Therefore, the RO should 
schedule new evaluations and obtain updated treatment records 
beforehand. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, the Board REMANDS this case for the following:

1.  Confirm the veteran's current address 
and, if necessary, permanently transfer 
the claims file to the appropriate RO.  

2.  Seek to obtain the report of any 
electronystagmogram conducted following 
the veteran's June 2000 VA examination, 
if such a procedure was conducted.  

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
ear symptoms since June 2000.  Provide 
him with release forms and ask him to 
sign and return a copy for each health 
care provider identified, and for whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also, inform the veteran that 
adjudication of his claims will continue 
without these records unless he is able 
to submit them.  Allow an appropriate 
period for response.  

4.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the nature and severity of any residuals 
of the left eardrum perforation, and to 
determine the nature and etiology of any 
vertigo.  Provide the claims file to the 
examiner, and ensure that all tests and 
studies deemed necessary (including an 
audiological evaluation) are 
accomplished.  Based upon review of the 
claims file and examination of the 
veteran, the examiner should answer the 
following questions:

a.  Does the veteran currently have 
vertigo? 

b.  If the veteran has vertigo, is 
it at least as likely as not (i.e., 
probability of at least 50 percent), 
that this condition had its onset in 
service? 

c.  If the veteran's vertigo did not 
have its onset in service, is it at 
least as likely as not that it is a 
residual of the perforated left ear 
drum or is being aggravated by this 
service-connected disability?  If 
aggravated, describe the degree of 
aggravation in as objective terms as 
possible.  


5.  Review the examination report upon 
receipt to ensure its adequacy.  If it is 
inadequate for any reason or if the 
examiner did not answer all questions 
specifically and completely, return it to 
the examining physician for revision. 

6.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651 (Dec. 
16, 2003); 38 C.F.R. § 3.159 (2003). 

7.  Thereafter, if the claims on appeal 
remain denied, provide the veteran and 
any representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, including a summary 
of the evidence (including all the 
records associated with the claims file 
since the issuance of the statement of 
the case in December 2002) and analysis 
of in light of all pertinent laws, 
regulations, and diagnostic codes.  Allow 
an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


